Title: To Thomas Jefferson from William Lambert, 14 January 1805
From: Lambert, William
To: Jefferson, Thomas


                  
                     Sir,
                     City of Washington, January, 14th. 1805.
                  
                  I beg leave again to submit to your inspection, some calculations for ascertaining the latitude and longitude of the Capitol in this place, according to methods which have been suggested by yourself. It is my intention to have a number of copies printed at my own expense, by Mr: Samuel H. Smith; but I shall not commit myself so far, until I obtain the opinion of a competent judge of the subject, who has some share of regard for me. If, on examination, you think it fit for the press, I shall, if you please, do myself the honour of presenting to you one or more of the printed copies, not only on account of your station as chief magistrate of the Union, and being President of the American Philosophical Society, but of my remembrance that you were formerly Secretary of State, and that I was a clerk in your office.
                  I am, with the most perfect respect, Sir, Your most obedient servant,
                  
                     William Lambert. 
                     
                  
               